                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


KEEN L.A. SMITH JR.,
                           Plaintiff,
vs.
DEPARTMENT OF PUBLIC SAFETY, et
al.,                                            Case No. 3:21-cv-00137-RRB
                        Defendants.


                      ORDER REGARDING DEFICIENT FILING

                Keen Smith, Jr., representing himself from Goose Creek Correctional

Center, has filed a “Notice of Intent to File Suit/Lein,” based upon the “Alaska

Statehood Act,” the Constitution of the State of Alaska, Article IV § 3,” and

“Common Law.” 1        Mr. Smith apparently intends to file a complaint against

“Defendants/Respondents,” the “Department of Public Safety, Department of Law,

Alaska Court System, Department of Corrections, [and the] Public Defender

Agency,” for the violation of his constitutional right to a speedy trial. 2 However, no

initial pleading has been filed to date.       Further, Mr. Smith has not filed his

Application to Waive Prepayment of the Filing Fee, nor paid the $402.00 filing fee

in this case. His action is, therefore, deficient.




1
    Docket 1 at 1.
2
    Id.



           Case 3:21-cv-00137-RRB Document 5 Filed 07/15/21 Page 1 of 5
1.       Complaint

                To properly commence a civil action in federal district court, a litigant

must file a complaint. 3 A complaint must contain “a short and plain statement of

the grounds for the court’s jurisdiction,” “a short and plain statement of the claim

showing that the pleader is entitled to relief,” and “a demand for the relief sought.” 4

If Mr. Smith seeks to pursue a federal cause of action, he must file a complaint

that conforms to the Federal Rules of Civil Procedure and the Local Civil Rules of

the District of Alaska. To assist self-represented prisoners in filing a complaint that

complies with applicable court rules, the District of Alaska has prepared a form

complaint for this purpose. A copy of the form is included with this order.

                However, Mr. Smith is cautioned that state agencies are immune from

suit. 5 If he files a suit that is dismissed during the Court’s initial screening for failure




3
    See Rule 3, Federal Rules of Civil Procedure.
4
    Rule 8(a), Federal Rules of Civil Procedure.
5
  See Northern Ins. Co. of New York v. Chatham County, Ga., 547 U.S. 189, 193 (2006)
(“States and arms of the State possess immunity from suits authorized by federal law.”).
In addition, a lawyer paid by public funds to represent a defendant in a criminal case,
such as a public defender, is not a “state actor” under federal civil rights law, and is not
an appropriate defendant. Miranda v. Clark County, Nevada, 319 F.3d 465, 469 (9th
Cir.), cert. denied, 540 U.S. 814 (2003). And judges have absolutely immunity from
liability for their judicial acts. See Stump v. Sparkman, 435 U.S. 349, 357–58 (1978).
Prosecutors are also absolutely immune from liability under section 1983 for conduct that
is “intimately associated with the judicial phase of the criminal process.” Stump, 435 U.S.
at 357–58 (citation omitted).


Case 3:21-cv-00137-RRB, Smith v. Dept. of Public Safety, et al.
Order Regarding Deficient Filing
Page 2 of 5

           Case 3:21-cv-00137-RRB Document 5 Filed 07/15/21 Page 2 of 5
to state a claim or as frivolous or malicious, 6 he will receive a “strike.” 7 Under

28 U.S.C. § 1915(g), a prisoner who files more than three actions or appeals in

any federal court in the United States which are dismissed as frivolous or malicious

or for failure to state a claim upon which relief may be granted, is prohibited from

bringing any other actions without prepayment of fees unless the prisoner can

demonstrate that he or she is in “imminent danger of serious physical injury.”

                 Further, the Court takes judicial notice 8 that, on July 1, 2021, the Court

dismissed Mr. Keen’s habeas petition in which he alleged that the state court was

violating his right to a speedy trial. 9 The Court concluded that it must abstain from

intervening in Mr. Smith’s ongoing state court proceedings. 10


6
 28 U.S.C. § 1915(e)(2)(B) requires a federal court to dismiss a case at any time if the
court determines that the action--

         (i)     is frivolous or malicious;
         (ii)    fails to state a claim on which relief may be granted; or
         (iii)   seeks monetary relief against a defendant who is immune from such
                 relief.
7
    28 U.S.C. § 1915(g).
8
  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact....” Black’s Law Dictionary
(11th ed. 2019); see also Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F.
Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts routinely take judicial notice of publicly
available records ... from other court proceedings.”) (citing Engine Mfrs. Ass’n v. South
Coast Air Quality Management Dist., 498 F.3d 1031, 1039 n. 2 (9th Cir. 2007) (additional
citation omitted)); Fed. R. Evid. 201.
9
    Smith v. Palmer Courthouse, et al., 3:21-cv-00131-RRB, Dockets 6, 7.
10
     Id., Docket 6 at 4–7.


Case 3:21-cv-00137-RRB, Smith v. Dept. of Public Safety, et al.
Order Regarding Deficient Filing
Page 3 of 5

             Case 3:21-cv-00137-RRB Document 5 Filed 07/15/21 Page 3 of 5
                The Court must still abstain from Mr. Smith’s claim that his right to a

speedy trial in his state criminal case is being violated. 11 When bringing a speedy

trial claim “[t]he length of delay is the threshold factor.” 12 Mr. Smith was arraigned

in June 2020, 13 which is not an unreasonable amount of time before trial, especially

given the Covid-19 pandemic. 14 In McNeely v. Blanas, for example, the Ninth

Circuit found a delay of three years to be substantial, such that prejudice was

presumed. 15

                Mr. Smith may, however, continue to bring his arguments in the state

courts through his defense attorney, who applied for a bail review hearing, and has

filed a motion to dismiss the indictment in that state criminal case. 16

2.       Filing Fee

                In addition, Mr. Smith must either pay the filing fee of $402.00 or file

an Application to Waive Prepayment of the Filing Fee; otherwise, this case must

be dismissed. An Application to Waive Prepayment of the Filing Fee must be fully



11
     See Younger v. Harris, 401 U.S. 37, 41 (1971).
12
     United States v. Myers, 930 F.3d 1113, 1119 (9th Cir. 2019) (citation omitted).
13
  See https://records.courts.alaska.gov/eaccess/searchresults, Alaska v. Smith, 3PA-20-
01154CR.
14
     See United States v. Olsen, 995 F.3d 683, 687 (9th Cir. 2021).
15
     McNeely v. Blanas, 336 F.3d 822, 826 (9th Cir. 2003).
16
     See https://records.courts.alaska.gov/eaccess/searchresults, 3PA-20-01154CR.


Case 3:21-cv-00137-RRB, Smith v. Dept. of Public Safety, et al.
Order Regarding Deficient Filing
Page 4 of 5

            Case 3:21-cv-00137-RRB Document 5 Filed 07/15/21 Page 4 of 5
completed and signed, and it must be filed with a certified copy of the prisoner’s

trust account statement for the six months up to the time he or she files the case. 17

If Mr. Smith does not pay the filing fee or file an application to waive prepayment,

his case will be dismissed as a deficient filing.


                Therefore, IT IS HEREBY ORDERED:

                1.    On or before August 16, 2021, Mr. Smith must file either (1) a

Complaint stating an appropriate federal claim for relief, and an Application to

Waive Prepayment of the Filing Fee; or (2) a Notice of Voluntary Dismissal.

                2.    The Clerk of Court is directed to send Mr. Smith the following

with this Order: (1) form PS01, Prisoner’s Complaint Under the Civil Rights Act;

(2) form PS10, Prisoner’s Application to Waive Prepayment of the Filing Fee;

(3) form PS09, Notice of Voluntary Dismissal; and (4) the District Court’s

handbook, “REPRESENTING YOURSELF IN ALASKA’S FEDERAL COURT.”

                3.    If Mr. Smith does not fully comply with this Order, this case will

be DISMISSED without further notice to him.

                Dated at Anchorage, Alaska, this 15th day of July, 2021.


                                                   /s/ Ralph R. Beistline
                                                   RALPH R. BEISTLINE
                                                   Senior United States District Judge



17
     28 U.S.C. § 1915(a)(2).


Case 3:21-cv-00137-RRB, Smith v. Dept. of Public Safety, et al.
Order Regarding Deficient Filing
Page 5 of 5

           Case 3:21-cv-00137-RRB Document 5 Filed 07/15/21 Page 5 of 5
